Title: [From Thomas Jefferson to ——, 27 December 1780]
From: Jefferson, Thomas
To: Unknown


[Richmond, 27 Dec. 1780. Extract from Stan V. Henkels’ sale catalogue, 20 May 1913 (William C. Gibson sale), lot 12 (an A.L.S., 1 p.): “Congress have determined that their troops shall be paid off from the 1st day of August in their new money of Mar. 18, consequently if for want of that you pay off in depreciated money, they have a right to receive forty times as much, that is forty times their old pay. Still I think your receipts might be better taken in new money.” Not located.]
